Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (U.S. Pub No. 2012/036709 Al) in view of Hansen et al. (U.S. Pub No. 2006/0240058 Al) in further view of Kim (U.S. Pub No. 2002/0042264 Al).



Claim 1, Ramachandran teaches a method, comprising: at a user equipment ("UE"): establishing a connection to a first wireless network in accordance with a first wireless communication protocol [par 0009, a first network, thereby establishing a wireless connection between the user equipment and the first network. Subsequently, the user equipment may establish a wireless communication session via the wireless connection. In one example, the wireless connection may be implemented at a lower layer of a protocol stack of the user equipment than the wireless communication session], wherein the first wireless communication protocol is used for voice communications and data communications between the UE and the first wireless network [par 0004, For example, the UE may be configured to implement Short Message Service (SMS) services or other applications such as voice communications while operating over an LTE packet-switched network]; transmitting, in response to the user request to disable the voice communications with the first wireless network [par 0010, ,  If it is ascertained that the first service has failed over the first network, the user equipment sends a service request for a second service to the first network, where the second service is distinct from the first service and has the effect of suspending the wireless communication session with the first network. Suspending the wireless communication session with the first network may include preserving context information for the wireless communication session], a request to deregister from an IP Multimedia Subsystem (IMS) before registering for voice communications with the second wireless network [par 0005, 0045, 0050, 0051, For example, in an LTE-compatible packet-switched network 104, the user equipment 102 may send an extended service request (ESR) message, which is often used to initiate a voice call over the circuit-switched network 104. Because the user equipment 102 does not perform the additional steps for initiating a voice call over either the circuit-switched network or the packet-switched network, the ESR message merely suspends the previously established communication session over the packet-switched network 104.Therefore, the packet-switched network 104 may suspend the communication session with the user equipment 102 but remaining operations associated with the extended service request 220 are not performed by the user equipment 102.As part of processing the extended service request 220, a session suspension message 222 or command may be sent to the access node 202. The mobility manager 204 may then suspend the session 224 such that it buffers or withholds paging messages intended for the user equipment 102 while the session is suspended]; registering for voice communications with a second wireless network in accordance with a second wireless communication protocol; and maintaining the connection to the first wireless network to continue data communications between the UE and the first wireless network [par 0011, 0012, 0016,0052, In one example, the service request maybe an extended service request message that is used to indicate that the user equipment is initiating a voice call service. The user equipment may forego subsequent steps for the second service to instead resend the data transmission for the failed first service over the second network. Suspending the wireless communication session with the first network may include preserving context information for the wireless communication session. Note that resending the data transmission over the second network may involve prior steps of (a) registering the user equipment with the second network and/or (b) establishing a second wireless communication session. In one example, the service request for the second service may be an extended service request that is used to indicate that the user equipment is initiating a voice call service].
 	 Ramachandran fail to show wherein the UE simultaneously operates in the first wireless communication protocol and the second wireless communication protocol].
par 0063, the first communication network protocol and further operable to concurrently support direct packet transfers with other multi-mode communication devices using a second communication protocol. In the described embodiments, the second communication protocol is a personal area network protocol. Communication devices of FIG. 11 are further operable to support direct link communications using the first communication protocol with each other either in place using the second protocol communication].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran and Hasen because this provides a multi-mode device operable to support personal area network communications as well as traditional wireless local area network communications.
 	Ramachandran and Hasen fail to show receiving a user request to disable the voice communications with the first wireless network.
 	In an analogous art Kim show receiving a user request to disable the voice communications with the first wireless network [par 0010, 0011, The mobile terminal 20 sends a connection message indicating the fax data receiving condition to the MSC 50, and it sends a ATD command to the IWF 60 after a predetermined time period in order to achieve a fax data communication. When the mobile terminal 20 receives a call canceling request message upon completion of the data transmission, it sends a modem resetting control signal to the IWF 60 and sends a call release completion message the MSC 50 upon receipt of the reset completion signal. Finally, the communication channel between the mobile terminal 20 and the MSC 50 is released. According to the typical wireless communication system shown above, the system can be converted to a fax mode by sending a ATD command from the data terminal to the mobile terminal or sending a fax signal after the opposite side mobile terminal converts to a fax mode during the voice communication. Once a fax mode is set, data transmits from the transmitting data terminal 10 to the receiving data terminal 80 through the mobile terminal 20. On the other hand, the data transmitted from the receiving data terminal are transmitted to the data terminal 10 through the mobile terminal 20].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran, Hasen, and Kim because method for transmitting and receiving data using a mobile terminal that substantially obviates one or more problems due to limitations and disadvantages.


Claim 3, Ramachandran, Hasen, and Kim disclose the method of claim 1, wherein the first wireless communication protocol includes assigning an address to the UE [Ramachandran, par 0047, Each session may be associated with a separate or distinct IP address (or obtains a distinct IP address) that is used to identify the session and/or communicate with other devices/servers], and wherein the UE maintains the same address throughout the steps of the method [par 0073, This suspension of the session with the LTE network 904 and IMS 906 preserves the session context for the user equipment 902, allowing subsequent resumption of the session without the need or delay to reestablish these. For example, mobility management context, packet data context, EPS bearer(s), and/or IP addresses within the user equipment 902 maybe retained or preserved].

Claim 4, Ramachandran, Hasen, and Kim provide the method of claim 3, wherein the address is an Internet Protocol (IP) address [Ramachandran, par 0047, Each session may be associated with a separate or distinct IP address (or obtains a distinct IP address) that is used to identify the session and/or communicate with other devices/servers].

Claim 5, Ramachandran, Hasen, and Kim disclose the method of claim 1, further comprising: sending a request to the first wireless network to indicate a preference to utilize the second wireless communication protocol for voice communications [Ramachandran, par 0045, To address this problem, one feature provides for the user equipment 102 to reuse an existing network protocol command, message, or request, typically defined for a different purpose, to suspend (but not completely teardown) a communication session with the packet-switched network 104].

Claim 6, Ramachandran, Hasen, and Kim illustrate the method of claim I, wherein the first wireless network operates in accordance with a long term evolution ("LTE") or long term evolution advanced (-LTE-A") wireless communication protocol [Ramachandran, par 0005, In general, LTE packet-switched networks provide centralized control of many UE operations], and the second wireless network operates par 0006, UE maybe capable of switching its sen/ing or active radio access technology to implement the service (e.g., SMS) directly over a circuit-switched (CS) network/domain (e.g., IxRTT, GERAN, UTRAN)].

Claim 8, Ramachandran, Hasen, and Kim create the method of claim 1, further comprising: registering with the first wireless communication protocol for short message service ("SMS") [Ramachandran, par 0048, a service request 214 may include, be part of, and/or serves to transmit data for a first service. For example, such service request 214 may be a Short Messaging Service (SMS)].

Claim 9, Ramachandran, Hasen, and Kim reveal the method of claim 1, wherein the first wireless network is a packet-switched network [Ramachandran, par 0005, In general, LTE packet-switched. networks provide centralized control of many UE operations], and the second wireless network is a circuit switched network [par 0006, The multi-mode UE may be capable of switching its serving or active radio access technology to implement the service (e.g., SMS) directly over a circuit-switched (CS) network].

Claim 12, Claim 12 is a claim to a user equipment to carry out the method of claim 1. Therefore claim 12 is rejected under the same rationale set forth in claim 1.


14. Ramachandran, Hasen, and Kim teaches the UE of claim 12, wherein the first wireless communication protocol includes assigning an address to the UE [Ramachandran, par 0047, Each session may be associated with a separate or distinct IP address (or obtains a distinct IP address) that is used to identify the session and/or communicate with other devices/servers], and wherein the UE maintains the same address throughout the steps of the operations, wherein the address is an Internet Protocol (IP) address [par 0073, This suspension of the session with the LTE network 904 and IMS 906 preserves the session context for the user equipment 902, allowing subsequent resumption of the session without the need or delay to reestablish these. For example, mobility management context, packet data context, EPS bearer(s), and/or IP addresses within the user equipment 902 may be retained or preserved].

15. Ramachandran, Hasen, and Kim conveys the UE of claim 12, wherein the operations further comprise: sending a request to the first wireless network to indicate a preference to utilize the second wireless communication protocol for voice communications [Ramachandran, par 0045, To address this problem, one feature provides for the user equipment 102 to reuse an existing network protocol command, message, or request, typically defined for a different purpose, to suspend (but not completely teardown) a communication session with the packet-switched network 104].


, par 0005, In general, LTE packet-switched networks provide centralized control of many UE operations]

18. Ramachandran, Hasen, and Kim provide the UE of claim 12, wherein the first wireless network is a packet-switched network [Ramachandran, par 0005, In general, LTE packet-switched. networks provide centralized control of many UE operations], and the second wireless network is a circuit switched network [par 0006, The multi-mode UE may be capable of switching its serving or active radio access technology to implement the service (e.g., SMS) directly over a circuit-switched (CS) network].

Claim 19, Claim 19 is a claim to a program product to carry out the method of claim 1. Therefore claim 19 is rejected under the same rationale set forth in claim 1.

Claim 20, Ramachandran, Hasen, and Kim create the computer program product of claim 19, further comprising instructions for: entering into an idle state; reconfiguring a plurality of internal stacks of the UE while in the idle state, wherein the reconfiguring includes indicating a first internal stack related to the second wireless communication protocol is a primary stack and a second internal stack related to the first wireless communication protocol is a secondary stack[Ramachandran, par 0047, The session may be established at higher levels of a protocol stack (such as a Non-Access Stratum layer). Session information or context may include one or more session bearers (also known as EPS bearers), session IP address, packet data context, etc. The connection may occur at a lower level of the protocol stack to setup a radio link with a serving access node] ; and sending a request to the first wireless network to indicate a preference to utilize the second wireless communication protocol for voice communications [Ramachandran, par 0045, To address this problem, one feature provides for the user equipment 102 to reuse an existing network protocol command, message, or request, typically defined for a different purpose, to suspend (but not completely teardown) a communication session with the packet-switched network 104].


4. 	Claims 2, 10, 11, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramachandran et al. (U.S. Pub No. 2012/036709 Al), Hansen et al. (U.S. Pub No. 2006/0240058 Al) in view of Kim (U.S. Pub No. 2002/0042264 Al) in further view of Kollu etal. (U.S. Pub No. 2016/0050618 Al).

Claim 2, Ramachandran, Hasen, and Kim creates the method of claim 1, further comprising: entering into an idle state [Ramachandran, par 0069, The RRC Layer 1012 may implement various monitoring modes for the user equipment idle state]; and reconfiguring a plurality of internal stacks of the UE while in the idle state [Ramachandran, par 0069,0076, Network and/or session context information below the NAS Layer 1014 (e.g., RRC Layer 1012, RLC Layer 1008, MAC Layer 1006, and PHY Layer 1004) may be discarded or deleted by the network. Note that other layers may be present in the protocol stack. This example illustrates that a wireless connection 1115 between the user equipment 1102 and access node 1110 is setup and/or maintained between connection layers 1108 and 1114 of protocol stacks 1104 and 1112].
 	Ramachandran, Hasen, and Kim fail to show wherein the reconfiguring includes indicating a first internal stack related to the second wireless communication protocol is a primary stack and a second internal stack related to the first wireless communication protocol is a secondary stack.
 	In an analogous art Kollu show wherein the reconfiguring includes indicating a first internal stack related to the second wireless communication protocol is a primary stack and a second internal stack related to the first wireless communication protocol is a secondary stack [par 0044, In some embodiments, the communication device processor may determine whether a first protocol stack is selected, or whether a second protocol stack is selected. In response to determining that the first protocol stack is selected (i. e., determination block 402=" First stack"), the communication device processor may send an attention command to the modem (which may be the modem associated with the selected protocol stack) indicating that the selected first protocol stack will be used to communicate with the communication network (block 404). In response to determining that the second protocol stack is selected (i. e., determination block 402= "Second stack"), the communication device processor may send an attention command to the modem (which maybe the modem associated with the selected protocol stack) indicating that the selected second protocol stack)].


Claim 10, Ramachandran, Hasen, and Kim describe the method of claim 1, further comprising: receiving a further user request to enable the voice communications with the first wireless network; registering for voice communications with the first wireless network in accordance with the first wireless communication protocol [par 0011, the service request maybe an extended service request message that is used to indicate that the user equipment is initiating a voice call service]; entering into the idle state; reconfiguring the plurality of internal stacks of the UE while in the idle state [Ramachandran, par 0069, The RRC Layer 1012 may implement various monitoring modes for the user equipment idle state]; and sending a further request to the first wireless network to indicate a preference to utilize the first wireless communication protocol for voice communications [Ramachandran, par 0045, To address this problem, one feature provides for the user equipment 102 to reuse an existing network protocol command, message, or request, typically defined fora different purpose, to suspend (but not completely teardown) a communication session with the packet-switched network 104]
 	Ramachandran, Hasen, Kim fail to show wherein the reconfiguring includes indicating a first internal stack related to the second wireless communication protocol 
 	In an analogous art Kollu show wherein the reconfiguring includes indicating a first internal stack related to the second wireless communication protocol is a secondary stack and a second internal stack related to the first wireless communication protocol is a primary stack [par 0044, In some embodiments, the communication device processor may determine whether a first protocol stack is selected, or whether a second protocol stack is selected. In response to determining that the first protocol stack is selected (i.e., determination block 402=" First stack"), the communication device processor may send an attention command to the modem (which maybe the modem associated with the selected protocol stack) indicating that the selected first protocol stack will be used to communicate with the communication network (block 404). In response to determining that the second protocol stack is selected (i.e., determination block 402= "Second stack"), the communication device processor may send an attention command to the modem (which maybe the modem associated with the selected protocol stack) indicating that the selected second protocol stack].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran, Hasen, Kim, and Kollu because a user can control access to radio access protocol stacks within a communication device for establishing a connection to a communication network under a subscription.

Claim 11, Ramachandran, Hasen, Kim, and Kollu provide the method of claim 10, further comprising: maintaining a connection with the second wireless network Ramachandran, par 0004, 0010, For example, the UE may be configured to implement Short Message Service (SMS) services or other applications such as voice communications while operating over an LTE packet-switched network. A data transmission may be initiated for a first service over the wireless communication session with a first network. If it is ascertained that the first service has failed over the first network, the user equipment sends a service request for a second service to the first network].

13. Ramachandran, Hansen, and Kim define the UE of claim 12, wherein the operations further comprise: entering into an idle state [Ramachandran, par 0069, The RRC Layer 1012 may implement various monitoring modes for the user equipment idle state]; and reconfiguring a plurality of internal stacks of the UE while in the idle state[Ramachandran, par 0069,0076, Network and/or session context information below the NAS Layer 1014 (e.g., RRC Layer 1012, RLC Layer 1008, MAC Layer 1006, and PHY Layer 1004) may be discarded or deleted by the network. Note that other layers may be present in the protocol stack. This example illustrates that a wireless connection 1115 between the user equipment 1102 and access node 1110 is setup and/or maintained between connection layers 1108 and 1114 of protocol stacks 1104 and 1112],
 	Ramachandran, Hansen, and Kim fail to show wherein the reconfiguring includes indicating a first internal stack related to the second wireless communication protocol 
 	In an analogous art Kollu show wherein the reconfiguring includes indicating a first internal stack related to the second wireless communication protocol is a primary stack and a second internal stack related to the first wireless communication protocol is a secondary stack [par 0044, In some embodiments, the communication device processor may determine whether a first protocol stack is selected, or whether a second protocol stack is selected. In response to determining that the first protocol stack is selected (i.e., determination block 402=" First stack"), the communication device processor may send an attention command to the modem (which may be the modem associated with the selected protocol stack) indicating that the selected first protocol stack will be used to communicate with the communication network (block 404). In response to determining that the second protocol stack is selected (i.e., determination block 402= "Second stack"), the communication device processor may send an attention command to the modem (which may be the modem associated with the selected protocol stack) indicating that the selected second protocol stack].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran, Hasen, Kim, and Kollu because a user can control access to radio access protocol stacks within a communication device for establishing a connection to a communication network under a subscription.



Response to Arguments

The Applicant respectfully submits that the positive step of transmitting a request to deregister is not the same as resending data transmission over the second network. In fact, nowhere in Ramachandran does it teach or suggest deregistering with an IP Multimedia Subsystem, as recited in amended claim 1. Specifically, the Applicant maintains that a person having ordinary skill in the art would understand that registration with an IMS is an event that may occur after the connection with the first network is made, and that registration with the IMS following connection to a first network is neither required nor automatic.
Thus, the Applicant respectfully submits that the recitation is clear as presently recited in amended claim 1, which recites, inter alia, “[a] method, comprising: ... transmitting, in response to the user request to disable the voice communications with the first wireless network, a request to deregister from an IP Multimedia Subsystem (IMS) before registering for voice communications with the second wireless network.” However, if the Examiner prefers other language be used to reflect this argument, the Applicant respectfully requests the Examiner to kindly contact the undersigned.
Hansen and Kim fail to cure the above-highlighted deficiencies of Ramachandran at least because Hansen and Kim, either alone or in combination, are both completely silent regarding “a request to deregister from an IP Multimedia Subsystem (IMS) before registering for voice communications with the second wireless network as recited in amended claim 1. Accordingly, Ramachandran, 


The examiner respectfully disagrees in Ramachandran paragraph 0045, 0050, 0051, For example, in an LTE-compatible packet-switched network 104, the user equipment 102 may send an extended service request (ESR) message, which is often used to initiate a voice call over the circuit-switched network 104. Because the user equipment 102 does not perform the additional steps for initiating a voice call over either the circuit-switched network or the packet-switched network, the ESR message merely suspends the previously established communication session over the packet-switched network 104.
 	Therefore, the packet-switched network 104 may suspend the communication session with the user equipment 102 but remaining operations associated with the extended service request 220 are not performed by the user equipment 102.
 	As part of processing the extended service request 220, a session suspension message 222 or command may be sent to the access node 202. The mobility manager 204 may then suspend the session 224 such that it buffers or withholds paging messages intended for the user equipment 102 while the session is suspended. The paragraphs shows the ESR request suspends IP communication session, which is consider by the examiner as a deregistration, also in paragraph 0052 or Ramachandran it shows the connection is released.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

						/SYED ALI/                                                                 Primary Examiner, Art Unit 2468